 1   Peter R. Afrasiabi (Bar No. 193336)                               JS-6
     Email: pafrasiabi@onellp.com
 2   John Tehranian (Bar. No. 211616)
     Email: jtehranian@onellp.com
 3   ONE LLP
     4000 MacArthur Blvd.
 4   East Tower, Suite 500
     Newport Beach, CA 92660
 5   Telephone: (949) 502-2870
     Facsimile: (949) 258-5081
 6
     Joanna Ardalan, Esq. (Bar No. 285384)
 7   Email: jardalan@onellp.com
     ONE LLP
 8   9301 Wilshire Blvd.
     Penthouse Suite
 9   Beverly Hills, CA 90210
     Telephone: (310) 437-8665
10   Facsimile: (310) 943-2085
11   Attorneys for Plaintiff,
     Stephan Wurth Photography, Inc.
12
13                         UNITED STATES DISTRICT COURT
14                        CENTRAL DISTRICT OF CALIFORNIA
15                                 SOUTHERN DIVISION
16
17   STEPHAN WURTH PHOTOGRAPHY,                 Case No. 8:16-cv-02101-DOC-JCG
     INC., a Florida corporation,
18                                              Hon. David O. Carter
19         Plaintiff,                           JUDGMENT
20
     v.
21
22   WETPAINT.COM, INC., a Delaware
     corporation; BRETT ROSIN, an individual;
23   GRANT BROWN, an individual, and
     DOES 1-10 INCLUSIVE,
24
25         Defendants.
26
27
28

                                           JUDGMENT
 1           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that judgment be
 2   entered against Wetpaint and in favor of Plaintiff as follows:
 3           1.       Defendant Wetpaint.com, Inc. shall pay Plaintiff Stephen Wurth Photography,
 4   Inc. the sum of $50,000 in statutory damages;
 5           2.       Defendant Wetpaint.com, Inc. shall pay Plaintiff Stephen Wurth Photography,
 6   Inc. for attorneys’ fees the sum of $3,600; and
 7           3.       Defendant Wetpaint.com, Inc. shall pay Plaintiff Stephen Wurth Photography,
 8   Inc. for its costs of suit the sum of $1,335.04.
 9           A true and correct copy of the Order Granting in Part Plaintiffs’ Motion for Default
10   Judgment (Docket No. 84) is attached hereto as Exhibit A and is fully incorporated herein.
11
12
13   Date:        October 15, 2018
                                                            Hon. David O. Carter
14
                                                            United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        1
                                                JUDGMENT
 1                                    PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF ORANGE
 3         I am employed in the County of Orange, State of California. I am over the age of 18
     and not a party to the within action; my business address is 4000 MacArthur Boulevard,
 4   East Tower, Suite 500, Newport Beach, California 92660.
 5         On October 12, 2018, I caused the document(s) listed below to be served to the
     address(es) and by the method of service described as follows:
 6
                                    [PROPOSED] JUDGMENT
 7
      Wetpaint.com Inc.
 8    c/o Function X Inc.
      WETPAINT.COM        INC.
 9    902 Broadway 11th Floor
      New York, NY 10010
10    212-231-0092
11    PRO SE
12
13   [X]         (BY MAIL) I am “readily familiar” with the firm’s practice for collection and
                 processing correspondence for mailing. Under that practice it would be
14               deposited with the U.S. Postal Service on that same day with postage thereon
                 fully prepaid at Newport Beach, California in the ordinary course of business.
15               I am aware that on motion of the party served, service is presumed invalid if
                 postal cancellation date or postage meter date is more than one day after date
16               of deposit for mailing in affidavit.

17
          I declare that I am employed in the office of a member of the bar of this court at
18   whose direction the service was made.

19         Executed on October 12, 2018 at Newport Beach, California.

20
21
22                                                        Robin Golder
23
24
25
26
27
28

                                          PROOF OF SERVICE
